Citation Nr: 0637099	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  05-19 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than February 9, 
2001, for the grant of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision, in which the RO 
granted the veteran service connection for degenerative disc 
disease, and arthritis of the low back, with a 20 percent 
rating, effective February 9, 2001.  The veteran filed a 
notice of disagreement (NOD) in February 2004, and the RO 
issued a statement of the case (SOC) in March 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2005.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in August 2006.  A transcript of the hearing 
is of record.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in December 1978, 
service connection for low back strain was denied.  That 
decision is final.

2.  A claim to reopen was received by VA on February 9, 2001.  
In June 2003, service connection for degenerative disc 
disease, and arthritis of the lumbar spine was granted, 
effective February 9, 2001.

3.  New and material evidence that included supplemental 
service department records was, in part, the basis to reopen 
and grant service connection for degenerative disc disease, 
and arthritis of the lumbar spine.

4.  The veteran's original claim for entitlement to service 
connection was received on October 13, 1978.


CONCLUSION OF LAW

The criteria for an effective date of October 13, 1978 for a 
grant of service connection for a low back disability have 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.156(c), 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, and in 
light of the favorable action taken below, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim has been accomplished.

As such, the Board notes that post-rating RO letters, dated 
in March 2004 and August 2006, provided the veteran the 
notice required under the VCAA and the implementing 
regulations.  The August 2006 letter notified the veteran 
what was necessary to substantiate an effective date for a 
claim.  The March 2004 letter indicated which portion of the 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  The March 2004 letter requested that 
the veteran submit any evidence in his possession that 
pertained to the claim.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

Although the March 2004 and August 2006 RO letters were sent 
after the original adjudication of the veteran's claim, the 
Board finds that any delay in issuing section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed after notice was provided.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Hence, the Board finds that any failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and the 
RO provided notice as to existence of disability and nexus in 
the notice letters identified above.  The RO notified the 
veteran of the criteria for degree of disability and 
effective date of rating in an August 2006 letter, after the 
original adjudication of the veteran's claim; as with the 
earlier documents, the Board finds that the timing of that 
notice is not prejudicial to the veteran.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.


II.  Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

Regarding new and material evidence, 38 C.F.R. § 3.156(c) 
provides that 

(c) Service department records.

(1) Notwithstanding any other section in this 
part, at any time after VA issues a decision on a 
claim, if VA receives or associates with the 
claims file relevant official service department 
records that existed and had not been associated 
with the claims file when VA first decided the 
claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  
Such records include, but are not limited to:

(i) Service records that are related to a claimed 
in-service event, injury, or disease, regardless 
of whether such records mention the veteran by 
name, as long as the other requirements of 
paragraph (c) of this section are met;

(ii) Additional service records forwarded by the 
Department of Defense or the service department to 
VA any time after VA's original request for 
service records; and

(iii) Declassified records that could not have 
been obtained because the records were classified 
when VA decided the claim.

(2) Paragraph (c)(1) of this section does not 
apply to records that VA could not have obtained 
when it decided the claim because the records did 
not exist when VA decided the claim, or because 
the claimant failed to provide sufficient 
information for VA to identify and obtain the 
records from the respective service department, 
the Joint Services Records Research Center, or 
from any other official source.

(3) An award made based all or in part on the 
records identified by paragraph (c)(1) of this 
section is effective on the date entitlement arose 
or the date VA received the previously decided 
claim, whichever is later, or such other date as 
may be authorized by the provisions of this part 
applicable to the previously decided claim.

(4) A retroactive evaluation of disability 
resulting from disease or injury subsequently 
service connected on the basis of the new evidence 
from the service department must be supported 
adequately by medical evidence.  Where such 
records clearly support the assignment of a 
specific rating over a part or the entire period 
of time involved, a retroactive evaluation will be 
assigned accordingly, except as it may be affected 
by the filing date of the original claim.

38 C.F.R. § 3.156(c), effective October 6, 2006.  

The veteran's original claim for entitlement to service 
connection for a low back disability was received on October 
13, 1978.  In December 1978, the RO denied the veteran's 
claim because there was a lack of residuals of low back 
strain on last examination.  In January 1979, the veteran was 
notified of this decision and of his appellate rights.  He 
did not appeal, and the December 1978 decision became final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).  

On February 9, 2001, the veteran filed a claim to reopen the 
claim for entitlement to service connection for a back 
condition.  In addition to his claim, the veteran submitted 
additional service department records to include a Ground 
Accident Report, dated in December 1974 that showed the 
veteran sustained an injury to his back while carrying a 
portable television.  The veteran also submitted a December 
1974 Department of the Air Force record signed by a Service 
Medical Officer, T.A., Capt, USAF, MC, which showed that the 
veteran had sustained injuries to his back in July 1969 and 
October 1973.  The record also noted that in addition to 
those injuries, the veteran's most recent injury occurred 
while lifting a television.  It was further noted that the 
veteran had physical findings compatible with a herniated 
nucleus pulposus (slipped disc).  The Board notes that these 
service department records that were submitted in February 
2001, after the December 1978 final denial of service 
connection for a low back disability, were not of record at 
the time of the December 1978 final rating decision.  
Although the RO stated in an August 2001 rating decision that 
the medical statement from the Air Force was previously 
considered in the December 1978 rating decision, the Board's 
extensive review of the service medical records that were of 
record at the time of that December 1978 RO rating decision 
does not reveal that this record was included with the other 
service medical records that were considered by the RO in 
December 1978.

In June 2003, the RO subsequently reopened the veteran's 
claim for service connection for a back condition and granted 
the veteran service connection for degenerative disc disease, 
and arthritis of the low back, effective February 9, 2001, 
the date of the claim to reopen.  The RO explained in the 
June 2003 rating decision that the medical statement from the 
Department of the Air Force, dated in December 1974 and 
signed by T.A., Capt., was considered, in addition to other 
medical evidence, when the RO granted the veteran service 
connection for his low back disability.

Hence, as the RO's June 2003 decision reopening the veteran's 
claim for service connection for a low back disability and 
granting service connection for degenerative disc disease, 
and arthritis of the low back was, in part, predicated on the 
supplemental service department records, under 38 C.F.R. § 
3.156(c), VA must reconsider the final denial of December 
1978.  In reconsidering the December 1978 RO rating decision, 
the Board finds that an effective date of October 13, 1978, 
the date of the original claim for service connection, should 
be awarded, as the veteran was found to have a diagnosis of 
herniated nucleus pulposus during his service, the herniated 
nucleus pulposus was found to be related to his current low 
back disability, as noted in September 2001 and October 2002 
opinions by the private physician, T.W., M.D., and these 
service department records were not considered at the time of 
the December 1978 RO rating decision.  See 38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.156, 3.400 (2006).


ORDER

Entitlement to an effective date of October 13, 1978, for the 
grant of service connection for a low back disability is 
granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


